DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Response to Amendment
4.	In response to the amendment received on 10/12/2022:
Claims 1-14 are pending in the current application.  Claim 1 has been amended.
The previous prior art-based rejections have been overcome in light of the amendment and a new rejection is laid out below.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites chemical formula 1, where in chemical formula 1, “hydrogens connected to the carbon Ca and carbon Cb are each independently substituted with flouro, an C1-C3 alkyl group, or a C1-C3 fluoroalkyl group”, and n is 1, 2, or 3, and includes at least one fluoro (with similar limitations applied to chemical formula 2). It is unclear how each hydrogen attached to Ca and Cb can be substituted by flouro, an C1-C3 alkyl group, or a C1-C3 fluoroalkyl group, and arrive at the exemplary fluoro carbonate material of the instant application, e.g. di-(2,2,2 trifluoroethyl) carbonate (see paras 0019, 0045-0047).   It also appears that methyl(2,2,2-triflouroethylcarbonate) is exemplified in para 0047 as the fluoro carbonate but suffers from the same issue – how can there be a methyl group if the Hs on Cb are substituted with F, etc.?  Claims 2-14 are rejected as being dependent upon a rejected base claim.

    PNG
    media_image1.png
    516
    762
    media_image1.png
    Greyscale


7.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 limits the fluoro carbonate of Claim 1 to be di-(2,2,2 trifluoroethyl) carbonate but this material has unsubstituted hydrogens attached to Ca and Cb (see above), which is inconsistent with the requirements of Claim 1.  
Claim Rejections - 35 USC § 102
8.	Claims 1, 3-7, and 9-14 are are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Pham et al.  J. Electrochem. Soc., 161 (14) A2002-A2011 (2014).
Regarding Claims 1, 3, 12, and 14, Pham discloses a flame retardant lithium secondary battery electrolyte comprising at least one compound of a fluoro carbonate compound represented by the following chemical formula 1, 

    PNG
    media_image2.png
    274
    685
    media_image2.png
    Greyscale

since Pham teaches the use of di-(2,2,2 trifluoroethyl) carbonate electrolyte additive, which also meets Claim 3,

    PNG
    media_image3.png
    355
    701
    media_image3.png
    Greyscale
 
and teaches this additive in combination with at least EC (ethylene carbonate, which meets Chemical Formula 3 where R1 and R2 are H) and cathode active material Li1.2Mn0.525Ni0.175Co0.1O2 to form a lithium secondary battery (meeting Claims 12 and 14) (see e.g. highlighted portions of reference, pp A2002-A2003).  While Pham does not call the battery “flame retardant”, the skilled artisan would expect this property from the battery of Pham because Pham teaches the claimed components.  Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Further, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claims 4, 9-11, and 13, although Pham does not disclose the claimed discharge capacity, or the self-extinguishing time of 20 s/g or less or 6 s/g or less, or a flash point of 150 °C or more, or a charge cut-off voltage of 4.0-6.0 V, regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claims 5 and 6, Pham discloses wherein the electrolyte further comprises a lithium salt including 1M LiPF6, a concentration that falls within and therefore anticipates the claimed range (see highlighted “electrochemical characterization” section on p A2003).
 Regarding Claim 7, because Pham does not disclose chemical formula 2 (and as such is not relied upon for this alternative species), Pham is not required to meet the limitation of Claim 7, which further limits the composition including chemical formula 2.
9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al.  J. Electrochem. Soc., 161 (14) A2002-A2011 (2014) in view of Okada US PG Publication 2016/0315354.
Regarding Claim 2, Pham teaches that the fluoro carbonate is included in an amount of 5 wt% relative to the electrolyte mixture (see electrochemical characterization section, p A2003) and so the skilled artisan would expect that a small amount of fluoro carbonate would fall in the area of a volume ratio of 5:95 fluorinated carbonate to cyclic carbonate, particularly since the claimed range is SO broad that the range includes “almost all fluoro carbonate” and “almost all cyclic carbonate” and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). If this range of values is not obvious, in the same field of endeavor of fluorinated carbonate electrolyte additives, Okada teaches that a volume ratio of fluorinated carbonates electrolyte solvent to non-fluorinated cyclic carbonates in a lithium secondary batter is about 7 to 35/30 to 75 (para 0192) and that this combination is effective to suppress gas generation in the battery (abstract, para 0192).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the electrolyte of Pham such that the fluorocarbonate and cyclic carbonate are mixed in a range of volume ratios of 5:95 to 95:5 because Okada teaches these materials in a volume ratio within the claimed range with good results (suppression of gas) and The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al.  J. Electrochem. Soc., 161 (14) A2002-A2011 (2014), as applied to Claim 5, and further in view of Tsunashima US PG Publication 2010/0003597.
Regarding Claim 8, Pham discloses the claimed electrolyte as described in the rejection of Claim 5, which is incorporated herein in its entirety.  Pham does not specifically disclose wherein the lithium salt is mixed with chemical formula 3 at a volume ratio of 20 to 80:100.  However, Tsunashima discloses a nonaqueous electrolyte for a lithium secondary battery wherein salts are added in a volume ratio less than 70% so as to not increase the viscosity of the electrolyte since that would increase current density and the battery capacity would suffer as a result (see para 0058).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to optimize the volume ratio of lithium salt to electrolyte solvent such as chemical formula 3 of Pham because Tsunashima teaches that a volume ratio greater than 70% of salt increases the viscosity of the electrolyte solution which affects current density and battery capacity.
Response to Arguments
11.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi JPH10144346 discloses a flame-retardant (necessarily flame-retardant given the same composition) lithium secondary battery electrolyte used in a lithium secondary battery comprising at least one compound of a fluorocarbonate compound represented by the following chemical formula I wherein R1 and R2 are hydrogen, n of Ca is 1, hydrogens connected to the carbon Ca are each independently substituted with fluoro; R2 is H,  hydrogens connected to the carbon Cb are each independently substituted with F; and n of Cb is 1 and includes at least one fluoro (see at least Formula 1 and then example #19 in the table below, as well as paragraphs 0013) 

    PNG
    media_image4.png
    202
    420
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    624
    809
    media_image5.png
    Greyscale

and further comprises a cyclic carbonate compound represented by Chemical Formula 3 such as propylene carbonate (Table 4 (example 61), para 0021para 0021) and see para 0053 and 0076 specifically, which exemplifies a mixed solvent electrolyte of bis(difluoromethyl)carbonate (CF2HCO3CF2H) with propylene carbonate. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729